                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF KENTUCKY
                          LOUISVILLE DIVISION
                     CIVIL ACTION NO. 3:17-CV-189-GNS
                            Electronically Filed

EMW WOMEN’S SURGICAL CENTER, P.S.C.                                    PLAINTIFF,

and

PLANNED PARENTHOOD OF INDIANA
AND KENTUCKY, INC.                                   INTERVENING PLAINTIFF,

v.

ADAM MEIER, et al.,                                                 DEFENDANTS.


NOTICE OF DENIAL OF PLANNED PARENTHOOD’S APPLICATION FOR
         LICENSE TO OPERATE AN ABORTION FACILITY


      The Kentucky Cabinet for Health and Family Services hereby provides notice

that it has denied Planned Parenthood’s second application for a license to operate

an abortion facility, which was filed with the Cabinet on July 3, 2019.1 Planned

Parenthood filed its application on July 3, 2019, and the Cabinet received additional

necessary information for processing the application on August 6, 2019. The Cabinet

has denied Planned Parenthood’s second application for the reasons stated in the

letter attached to this Notice as Exhibit A. [See Ex. A, Aug. 16, 2019 Ltr. to Jessica

Carpenter]. The basis for the denial is unrelated to the statute and regulation at




1 Planned Parenthood’s first application was denied via an administrative order
issued by the Cabinet in 2017, and Planned Parenthood did not exercise its right to
appeal that decision to the Kentucky state courts. Thus, the denial became final.
issue in this action and therefore outside the scope of the permanent injunction issued

in the Court’s final Judgment. [See id.].

      The Cabinet files this Notice in response to the Court’s Order of June 25, 2019.

[Doc. 195]. If Planned Parenthood objects to the Cabinet’s decision or seeks judicial

involvement in the licensing process, its remedy is to pursue the administrative and

judicial appellate process provided to it by Kentucky law. See Ky. Rev. Stat. §

216B.105 (administrative hearing process); Ky. Rev. Stat. § 13B.140 (appeal to state

trial court); Ky. Rev. Stat. § 13B.160 (appeal to state Court of Appeals). Specifically,

it has the right under state law to request a hearing with the Cabinet, and—if it

remains unsatisfied—to appeal the ultimate result of the hearing to the appropriate

state court. See Ky. Rev. Stat. § 216B.105; Ky. Rev. Stat. § 13B.140; Ky. Rev. Stat. §

13B.160. Respectfully, this Court has no jurisdiction over the state licensing process.

See, e.g., Berry v. Allen, 411 F.2d 1142, 1145 (6th Cir. 1969).



                                        Respectfully submitted,

                                        /s/ M. Stephen Pitt
                                        M. Stephen Pitt
                                        S. Chad Meredith
                                        Matthew F. Kuhn
                                        Brett R. Nolan
                                        Office of the Governor
                                        700 Capitol Ave., Suite 101
                                        Frankfort, KY 40601
                                        Steve.Pitt@ky.gov
                                        Chad.Meredith@ky.gov
                                        Matt.Kuhn@ky.gov
                                        Brett.Nolan@ky.gov
                                        (502) 564-2611

                                            2
                                    Catherine York
                                    Jennifer Wolsing
                                    Cabinet for Health and Family Services
                                    275 E. Main St., 5W-B
                                    Frankfort, KY 40621
                                    (502) 564-7905
                                    Catherine.York@ky.gov
                                    Jennifer.Wolsing@ky.gov

                                    Counsel for Defendants

                            Certificate of Service

       I certify that on August 16, 2019, a copy of the foregoing was served
electronically on all parties of record via the CM/ECF electronic filing system.

                                    /s/ M. Stephen Pitt




                                       3
